Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2. This communication is in response to the amendment filed 04 October 2022. Claims 141, 148, 159 and 160 have been amended. Claims 141-160 are pending.

Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 09/06/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. The initialed and dated copy of Applicants’ IDS form 1449 is attached to this instant Office Action

Response to Remarks/Amendment
4. Applicant's remarks filed 04 October 2022 have been fully considered but they are persuasive. The remarks will be addressed below in the order in which they appear in the noted response.

35 U.S.C. 112
5. Applicant's remarks have been fully considered and they are considered persuasive.

The 112(b) has been withdrawn in light of the Applicant’s amendments.

Response to Remarks/Amendment
6. Applicant's remarks filed 04 October 2022 have been fully considered but they are not persuasive. The remarks will be addressed below in the order in which they appear in the noted response.

35 U.S.C. 101
7. Applicant's remarks have been fully considered and they are not considered persuasive. The remarks will be addressed below in the order in which they appear in the noted response. 

The applicant argues “…to "the abstract idea grouping of mental process" and "methods of organizing human activity."…. recites technical steps for a computerized mechanism causing a specific transition of virtual content via a wearable-12- U.S. Application No. 17/712,756Attorney Docket No. 15676.0014-00000extended reality appliance that is novel...does not recite "agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, or business relations." … "commercial or legal interactions")…fundamental economic principles or practices (including hedging, insurance, mitigating risk) or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Therefore, the claims as amended do not recite any of the abstract idea groupings. Office Action at 6. Further, the claims do not recite "an observation, evaluation, judgment, opinion." …defining the sub-grouping "mental processes")…”

The examiner respectfully disagrees. The applicant argues that the amended claims do not demonstrate a mental process and also do not demonstrate organizing human activity and therefore are not an abstract idea. However, the applicant describes providing and supporting productivity applications using an extended reality environment for selective engagement with and disengagement from wearable tracking that is selectively engaged with the housing via the user which is a process involving the evaluation, observation and judgement of information in the determination of engagement and disengagement. Furthermore, the use of the productivity applications using an extended reality environment for selective engagement with and disengagement from wearable tracking that is selectively engaged with the housing via the user is managing personal behavior since it is tracking the engagement of the user. These claims are determined by the 2019 Revised Patent Subject Matter Eligibility Guidance to be a mental process since they encompass evaluation, judgement, and observation as well as organizing human activity since it is managing personal behavior. Therefore, the rejection is maintained.

The applicant argues “…Similar to…Core Wireless, the claims here are…to an improved wearable extended reality appliance that adapts to different mobility statuses and not to an abstract idea…The claims include user interface-driven steps including "implementing at least a first accessed rule to generate a first display of the virtual content via the wearable extended reality appliance associated with the first mobility status," and "implementing at least a second accessed rule to generate a second display of the virtual content via the wearable extended reality appliance associated with the second mobility status by causing the display of the virtual content to transition from the first display associated with the first mobility status to the second display associated with the second mobility status,"….”

	The examiner respectfully disagrees. The applicant argues that the claims do not describe an abstract idea by the standards set forth under Core Wireless. However, despite the applicant asserting that this cases demonstrates the current claims show an improvement and unconventional technological solution to a technical problem, there is not direct relationship demonstrated to the claims when considering this case. The case Core Wireless Licensing S.A.R.L. v. LG Electronics, Inc. states that the patents in claims were considered to be an improvement to computer technology because they improved the ability of a user to use the computer where users had to go through a difficult process of going through many layers to get to desired data or functionality before. However, the amended claims stated above do not demonstrate any process of going through many layers of information to get desired data. Instead it is just the use of the productivity applications using an extended reality environment for selective engagement with and disengagement from wearable tracking that is selectively engaged with the housing via the user. Furthermore, these cases do not follow the 2019 PEG guidelines since Core Wireless case patent number 8,713,476 was issued in 2014 and Core Wireless case patent number 8,434,020 was issued in 2013. Each of these issue dates are years before 2019 and describe subject matter that are not new and significant now and should not be used to demonstrate an improvement and unconventional technological solution to a technical problem. Therefore, the rejection is maintained.

	The applicant argues “…the claims recite particularized and nuanced steps to transition virtual content displays. For example, amended claim 141 recites, in part, "implementing at least a first accessed rule to generate a first display of the virtual content via the wearable extended reality appliance associated with the first mobility status," and "implementing at least a second accessed rule to generate a second display of the virtual content via the wearable extended reality appliance associated with the second mobility status by causing the display of the virtual content to transition from the first display associated with the first mobility status to the second display associated with the second mobility status,"…the claim as a whole integrates any judicial exception into a practical application…”

	The examiner respectfully disagrees. The applicant argues that the amended claims demonstrate practical application and not an abstract idea. However, the amended claims still teach providing and supporting productivity applications using an extended reality environment for selective engagement with and disengagement from wearable tracking that is selectively engaged with the housing via the user the receiving and transmitting of data for providing and supporting productivity is insignificant extra-solution activity as this is receiving data for providing and supporting productivity as per the MPEP 2106.05(d). Accordingly, this does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the rejection is maintained.

The applicant argues “…the steps represent significantly more than the alleged abstract U.S. Application No. 17/712,756Attorney Docket No. 15676.0014-00000idea… accessing rules associating a plurality of user mobility statuses with a plurality of display modes for presenting virtual content via a wearable extended reality appliance, wherein the virtual content comprises a plurality of elements; implementing at least a first accessed rule to generate a first display of the virtual content via the wearable extended reality appliance associated with the first mobility status; implementing at least a second accessed rule to generate a second display of the virtual content via the wearable extended reality appliance associated with the second mobility status …”

The examiner respectfully disagrees. The applicant argues that the amended claims demonstrate significantly more and not an abstract idea. However, the amended claims still teach providing and supporting productivity applications using an extended reality environment for selective engagement with and disengagement from wearable tracking that is selectively engaged with the housing via the user which according to the MPEP Section 2106.05(d) indicates that the receiving and transmitting of data for providing and supporting productivity is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. For these reasons, there is no inventive concept. Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8. Claims 141-160 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 141-160 are determined to be directed to an abstract idea. The rationale for this determination is explained below:
	
	Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.

	The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices;
(2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

The limitations and steps described in Claim 141 are instructions that when executed to perform operations for coordinate virtual content display with mobility status, the operations comprising: accessing rules associating a plurality of user mobility statuses with a plurality of display modes for presenting virtual content via a wearable extended reality appliance, wherein the virtual content comprises a plurality of elements (Transmitting and Analyzing Information, evaluation and judgement; a Mental Process and commercial interactions a Certain Method of Organizing Human Activity); receiving first data associated with the wearable extended reality appliance, the first data being reflective of a mobility status of a user of the wearable extended reality appliance during a first time period (Receiving and Analyzing Information, observation and judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); based on the first data, determining that during the first time period the user of the wearable extended reality appliance is associated with a first mobility status (Receiving and Analyzing Information, observation and judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); implementing at least a first accessed rule to generate a first display of the virtual content via the wearable extended reality appliance associated with the first mobility status (Analyzing Information, evaluation and judgement; a Mental Process and commercial interactions a Certain Method of Organizing Human Activity); receiving second data, the second data being reflective of the mobility status of the user during a second time period (Receiving and Analyzing Information, observation and judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); based on the second data, determining that during the second time period the user of the wearable extended reality appliance is associated with a second mobility status (Transmitting and Analyzing Information, evaluation and judgement; a Mental Process and commercial interactions a Certain Method of Organizing Human Activity); and implementing at least a second accessed rule to generate a second display of the virtual content via the wearable extended reality appliance associated with the second mobility status by causing the display of the virtual content to transition from the first -2-U.S. Application No. 17/712,756 Attorney Docket No. 15676.0014-00000 display associated with the first mobility status to the second display associated with the second mobility status, wherein the second display of the virtual content differs from the first display of the virtual content (Receiving and Analyzing Information, observation and judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity), and wherein, when the user is interacting with a first at least one element of the plurality of elements and not interacting with a second at least one element of the plurality of elements, the transition includes withholding transitioning the first at least one element from the first display associated with the first mobility status to the second display associated with the second mobility status and transitioning the second at least one element from the first display associated with the first mobility status to the second display associated with the second mobility status (Transmitting and Analyzing Information, evaluation and judgement; a Mental Process and commercial interactions a Certain Method of Organizing Human Activity). which under their broadest reasonable interpretation, covers performance of the limitation in the mind with evaluation, judgement and observation and commercial interactions for the purposes of Organizing Human Activity but for the recitation of generic computer components. That is, other than non-transitory computer readable medium, processor, and sensor nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Organizing and Human Activity. For example, the use of providing and supporting productivity applications using an extended reality environment for selective engagement with and disengagement from wearable tracking that is selectively engaged with the housing via the user represents what a security guard does to track the movement of guests with wearable tracking. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind for evaluation, judgement and observation but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Further, as described above, these process recite limitations for commercial interactions for managing personal behavior, a “Method of Organizing Human Activity”. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. For example, the claim recites no additional elements other than non-transitory computer readable medium, processor, and sensor. These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the receiving and transmitting of data for providing and supporting productivity is insignificant extra-solution activity as this is receiving data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the process amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. Applicant’s specification states:
[0126] Consistent with the present disclosure, the system may exchange data with a variety of communication devices associated with users, for example, mobile communications device 206. The term "communication device" is intended to include all possible types of devices capable of exchanging data using digital communications network, analog communication network or any other communications network configured to convey data. In some examples, the communication device may include a smartphone, a tablet, a smartwatch, a personal digital assistant, a desktop computer, a laptop computer, an loT device, a dedicated terminal, a wearable communication device, and any other device that enables data communications. In some cases, mobile communications device 206 may supplement or replace input unit 202. Specifically, mobile communications device 206 may be associated with a physical touch controller that may function as a pointing input device. Moreover, 19Attorney Docket No. 15676.0002-00304mobile communications device 206 may also, for example, be used to implement a virtual keyboard and replace the textual input device. For example, when user 100 steps away from table 102 and walks to the break room with his smart glasses, he may receive an email that requires a quick answer. In this case, the user may select to use his or her own smartwatch as the input device and to type the answer to the email while it is virtually presented by the smart glasses.

Which shows the receiving of information, with no detail as to how this is performed or what would make this non-generic, and from this interpretation, one would reasonably deduce the aforementioned process consists of functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the receiving and transmitting steps providing and supporting productivity that were considered extra-solution activity in Step 2A above, if it was to be considered an additional element, it has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements such as processor or non-transitory computer readable medium above nor the receiving and transmitting steps providing and supporting productivity as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that the receiving and transmitting of data for providing and supporting productivity is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.
Independent claim 159 and 160 also contain the identified abstract ideas above, with no more additional elements which are highly generalized as per Applicant’s specification as above when considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 141 above.
Dependent claim 145 teaches includes at least one motion included connectable to the wearable extended reality appliance, and the operations further include analyzing motion data captured using the at least one motion to identify a switch between the first mobility status and the second mobility status. (Analyzing Information, evaluation and judgement; a Mental Process and commercial interactions a Certain Method of Organizing Human Activity) which are all part of the abstract ideas presented, with added additional element computing device to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 141 above.
Claims 142-144 and 146-158 also contain the identified abstract ideas, which are all part of the abstract ideas presented, with no more additional elements to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 141 above. 
Therefore, Claims 141-160 are ineligible.
	For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised
Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v.
HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice
Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S. (2014).

Allowable Subject Matter

	9. Claims 141-160 would be allowable if rewritten or amended to overcome the
rejection(s) under U.S.C. 101 set forth in this Office action.

Subject Matter Overcoming Art of Record
	10. The following is an examiner's statement of reasons for allowance: The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter of claim 1. The prior art of record fails to define a method including “…determining that during the second time period the user of the wearable extended reality appliance is associated with a second mobility status; and implementing at least a second accessed rule to generate a second display of the virtual content via the wearable extended reality appliance associated with the second mobility status by causing the display of the virtual content to transition from the first -2-U.S. Application No. 17/712,756 Attorney Docket No. 15676.0014-00000 display associated with the first mobility status to the second display associated with the second mobility status, wherein the second display of the virtual content differs from the first display of the virtual content, and wherein, when the user is interactinq with a first at least one element of the plurality of elements and not interacting with a second at least one element of the plurality of elements, the transition includes withholding transitioning the first at least one element from the first display associated with the first mobility status to the second display associated with the second mobility status and transitioninq the second at least one element from the first display associated with the first mobility status to the second display associated with the second mobility status…”

The most closely applicable prior art of record is referred to in the Office Action mailed 27 July
2022 as Wilde (United States Patent Application Publication No. 2020/0125322).

Wilde describes a customizable user interface in a field of view of an augmented reality device of the augmented reality system including accessing a data set including one or more trigger word sequences to populate the user interface.

While Wilde is similar to the instant application in many respects, there are clear patentable distinctions. Initially, while Wilde provides for a customizable user interface in a field of view of an augmented reality device of the augmented reality system including accessing a data set including one or more trigger word sequences to populate the user interface Wilde fails to further assess display of the virtual content differing from the display of the virtual content when the user is interacting with at least one element of the plurality of elements and not interacting with another at least one element of the plurality of elements including withholding transitioning.

Secondary reference to Sarker (United States Patent Application Publication No. 2018/0181626) provides communication and collaboration that uses a generalized annotation mechanism such that items can be shared amongst users and both items and users can be searched and ranked. However, generating communication and collaboration that uses a generalized annotation mechanism such that items can be shared amongst users is not directed to display of the virtual content differing from the display of the virtual content when the user is interacting with at least one element of the plurality of elements and not interacting with another at least one element of the plurality of elements including withholding transitioning.

	Accordingly Wilde in view of Sarker fail to teach or otherwise render obvious “…determining that during the second time period the user of the wearable extended reality appliance is associated with a second mobility status; and implementing at least a second accessed rule to generate a second display of the virtual content via the wearable extended reality appliance associated with the second mobility status by causing the display of the virtual content to transition from the first -2-U.S. Application No. 17/712,756 Attorney Docket No. 15676.0014-00000 display associated with the first mobility status to the second display associated with the second mobility status, wherein the second display of the virtual content differs from the first display of the virtual content, and wherein, when the user is interactinq with a first at least one element of the plurality of elements and not interacting with a second at least one element of the plurality of elements, the transition includes withholding transitioning the first at least one element from the first display associated with the first mobility status to the second display associated with the second mobility status and transitioninq the second at least one element from the first display associated with the first mobility status to the second display associated with the second mobility status…” as required by claims 141-160.

Conclusion
11. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20220107632 A1
SYSTEMS AND METHODS FOR MONITORING AND CONTROLLING A BATHROOM
Sinha; Sudhi R. et al.
US 10706111 B1
Wearable electronic device with multiple detachable components
Nasserbakht; Gitty N. et al.
US 20170352083 A1
SYSTEM AND METHOD FOR PREDICTIVE CURATION, PRODUCTION INFRASTRUCTURE, AND PERSONAL CONTENT ASSISTANT
Ruck; Kenneth et al.
US 20170132199 A1
UNCONVENTIONAL VIRTUAL ASSISTANT INTERACTIONS
VESCOVI; Marcos Regis et al.
US 9081177 B2
Wearable computer with nearby object response
Wong; Adrian et al.
US 8947322 B1
Context detection and context-based user-interface population
Chi; Liang-Yu (Tom) et al.
US 20140272845 A1
METHOD FOR INCREASING THE LIKELIHOOD TO INDUCE BEHAVIOR CHANGE IN A LIFESTYLE MANAGEMENT PROGRAM
HENDRIKS; MONIQUE et al.
US 20130278631 A1
3D POSITIONING OF AUGMENTED REALITY INFORMATION
Border; John N. et al.


12. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273. The examiner can normally be reached M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY-MING WANG/Examiner, Art Unit 3683                                                                                                                                                                                                        10/13/2022

/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683